DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62538491, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the provisional application 62538491 provides support for a proof of concept of using micro-optical coherence tomography to image a cochlea, but does not provide support for the structural makeup of the optical coherence tomography tool of claim 1 or the structural makeup of the device required to perform the method of imaging on the human cochlea of claim 18. For this reason, the effective filing date for claims 1-22 of the current application appears to be 07/30/2018 and has thus been examined as such.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “micromotor” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 9 is objected to because of the following informalities:  “and inhibits that inhibits a portion” should read –and inhibits a portion--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The limitation “optical element” in claims 1 and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “element” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “optical element”) is modified by functional language (“to redirect light”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that prism or polished ball lens ([0015]-[0016]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a housing sized to be disposed within the sheath” in line 11. It is unclear if the housing is disposed within the sheath or merely sized to be disposed within the sheath. For examination purposes it has been interpreted to mean either. 
The term "generally annular-shaped" in claim 9 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, it has been interpreted to mean any profile which would appear to be in a circle.
Claim 10 recites the limitation “a controller” in line 5. It is unclear if the controller is a part of the claimed invention. Accordingly, all limitation further defining the controller are indefinite for attempting to further define an unclaimed element. 

Claim 12 recites the limitation “an optrode disposed at an exterior surface of the housing” in line 2. It is unclear if the optrode is disposed on the exterior surface of the housing or near/adjacent to the exterior surface of the housing such as depicted in fig. 5. For examination purposes, it has been interpreted that the optrode is disposed near or adjacent to the exterior surface of the housing. 
Claim 21 recites the limitation “a two dimensional image” 7. It is unclear if this is the same two dimensional image of claim 18 or a new two dimensional image. For examination purposes, it has been interpreted to mean either. 
Claim 21 recites the limitation “associating a two dimensional image of the cochlea generated using light received proximate to the point in time with the stimulation” in lines 7-8. It is unclear if the image is associated to the point in time or with the stimulation. Furthermore, the limitation “using light received proximate to the point in time” is unclear as proximate refers to a relative position and not a point in time. For examination purposes, it has been interpreted to mean the two dimensional image is an image of the cochlea using light received and is associated with the stimulation. 
Claim 22 recites the limitation “comprising inserting the optical probe to at least 180 degrees into the cochlea measured from the round window” in lines 1-2. It is unclear how to measure an insertion to 180 degrees from a point. For examination purposes, it has been interpreted that any insertion of the probe into the cochlea would necessarily be “to at least 180 degrees into the cochlea” in its broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (US 20130331689 A1), hereinafter Le.
Regarding claim 1,
Le discloses an optical coherence tomography (OCT) imaging tool (at least fig. 3 (1) and corresponding disclosure. [0097] which discloses imaging probe 1 configured for optical coherence tomography), comprising: 
an optical waveguide (at least fig. 3 (128, 140, 142, 180) and corresponding disclosure) having a proximal end and a distal end 
at least a portion of the optical waveguide (128, 140, 142, and 180) disposed at the distal end of the optical waveguide (128,140,142, and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0174] which discloses rotating shaft may have a distal section that is more flexible than a proximal section. Examiner notes that tube 180 and optical waveguide 128 may function as the rotating tubular shaft according to paragraph [0120]),
and the optical waveguide (128, 140, 142, and 180) configured to transmit light between the proximate end and the distal end (Examiner notes the combination of the elements which make up the 
a sheath (at least fig. 2 (20) and corresponding disclosure) surrounding at least a portion of the optical waveguide ([0110] which discloses probe 1 (as depicted in fig. 3) is placed within elongated sheath 20 and at least fig. 2. The sheath would necessarily surround at least a portion of the optical waveguide as depicted in fig. 3).
and an optical probe (at least fig. 3 (1) and corresponding disclosure) coupled to the optical waveguide (128 and 180), the optical probe (1) comprising:
a housing (at least fig. 1 (111) and corresponding disclosure) sized to be disposed within the sheath (20)
an optical element (at least fig. 3 (134) and corresponding disclosure) coaxially aligned with a central axis of the distal end of the optical waveguide (128) and , 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3),
the optical element (134) being disposed within the housing (111) (at least fig. 3)
 	
Regarding claim 2,
Le discloses the elements of claim 1 as previously stated. Le further teaches wherein the optical waveguide (128, 140, 142, and 180) comprises an optical fiber core (at least fig. 3 (142) and corresponding disclosure) and a refractive index trench (at least fig. 3 (140) and corresponding disclosure) coaxially surrounding the optical fiber core (142).

Regarding claim 3,
Le discloses the elements of claim 1 as previously stated. Le further teaches wherein the proximal end of the optical waveguide (128, 140, 142, and 180) has a first diameter, the optical waveguide tapering to a second diameter that is smaller than the first diameter such that the portion of the optical waveguide is the second diameter ([0153] which discloses the diameter of the tube varies along the length of the probe (at least fig. 28 depicts the varying diameters and the diameter decreases from the proximal to the distal sections)).

Regarding claim 4,
Le discloses the elements of claim 1 as previously stated. Le further teaches wherein the portion of the optical waveguide (128 and 180) having an increased flexibility comprises an optical fiber (at least fig. 3 (142) and corresponding disclosure) surrounded by a cladding (at least fig. 3 (180) and corresponding disclosure) which is etched to remove material around the circumference of the optical waveguide ([0155] which discloses variable stiffness along the length of tube is achieved by providing cutouts (i.e. etchings to remove material) from the wall of the tube 180), thereby decreasing the young’s modulus elasticity of the portion of the optical waveguide ([0173] which discloses reducing stiffness of the shaft by reducing the modulus of elasticity (i.e. young’s modulus. Examiner notes that by providing cutouts to vary the stiffness, the young’s modulus is necessarily decreased). 

Regarding claim 15,
Le discloses the elements of claim 1 as previously stated. Le further discloses wherein the optical waveguide is configured to rotate within the sheath ([0147] which discloses the optical waveguide is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yamada (US 20180303327 A1), hereinafter Yamada as evidenced by NPL ECD (“Singlemode vs multimode optical fibre”).
	Regarding claim 5,
Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach wherein the optical probe further comprises a second optical waveguide disposed between the distal end of the optical waveguide and the optical element and is directly coupled to the distal end of the optical waveguide.
Yamada, in a similar field of endeavor involving optical fibers, teaches a second optical waveguide (at least fig.  10C (1002) and corresponding disclosure) disposed between a distal end of an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second waveguide as taught by Yamada in order to provide a multi-mode fiber accordingly (Yamada [0081]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	
	Regarding claim 6,
	Le, as modified, teaches the elements of claim 5 as previously stated. Le, as modified, further teaches wherein the optical waveguide (Le (128 and 180)) comprises a single mode optical fiber (Le 
	
	Regarding claim 7,
	Le, as modified, teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure) disposed between the spacer (310) and the optical element (134)).
	Examiner notes in the modified system the spacer 310 would necessarily be disposed at the distal end of the second optical waveguide of Yamada since the second optical waveguide would be disposed at the distal end of optical waveguide of Le.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le, Yamada, and ECD as applied to claim 5 above and further in view of Chen et al. (US 20110098572 A1), hereinafter Chen.
Regarding claim 8,
	Le, as modified, teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure) disposed between the spacer (310) and the optical element (134)).
	Le fails to explicitly teach wherein the optical element is a polished ball lens.

	 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the polished ball lens of Chen for the Grin lens and prism of Le. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (MPEP 2143).
	Examiner notes in the modified system the spacer 310 of Le would necessarily be disposed between the second optical waveguide and the polished ball lens since the second optical waveguide of Yamada would be disposed at the distal end of the optical waveguide of Le.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Foreign Kazuhiro (JP 2015098723 A3), hereinafter Kazuhiro
	Regarding claim 9,
	Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical element has an angled reflective surface that redirects the light emitted by the optical waveguide (128) toward the circumference of the optical probe from the central axis as a beam have a spot profile (at least fig. 4).
	While Le teaches an axicon may be present in the imaging probe 1 ([0195]). Le fails to explicitly teach wherein the beam has a generally annular shaped profile and wherein the optical element comprises a cylindrical bore coaxially aligned with the central axis of the optical waveguide, and wherein 
	Kazuhiro, in a similar field of endeavor involving OCT imaging, teaches an optical element (at least fig. 3 (4) and corresponding disclosure), wherein the optical element (4) has a cylindrical bore (at least fig. 3 and [0027] which discloses the mirror is perforated having a through hole formed within), and an angled reflective surface (at least fig. 3) that redirects the light emitted as a beam with a generally annular shaped profile (at least fig. 3. Examiner notes the beam reflected from the angled reflective surface appears to have a generally annular shaped profile), wherein the cylindrical bore passes through the reflective surface (at least fig. 3) and inhibits a portion of the light emitted from being reflected toward the circumference of the optical probe (Examiner notes the center portion going through the bore as depicted in fig. 3 is a portion inhibited from being reflected toward the circumference).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optical element as taught by Kazuhiro in order to redirect the light accordingly. Such a modification amounts to merely one known optical element for another rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system, the bore as depicted in fig. 3 would necessarily be coaxially aligned with the optical waveguide of Le.  

Claims 10-11, 13-14, and 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Taylor et al. (US 20120172893 A1), hereinafter Taylor.
	Regarding claim 10,
	Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach a stimulator and a conductor.

	A stimulator (at least fig. 1 (20) and corresponding disclosure) configured to provide stimulation to a portion of an auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated); and 
	A conductor (at least fig. 1 (22) and corresponding disclosure) coupled to the stimulator wherein the conductor (22) is configured to transmit a signal from a controller ([0024] which discloses the electrode and electrode cable (i.e. conductor) are connected to a stimulator unit (i.e. controller). Examiner notes the stimulator unit would transmit the signals to the electrode array via the cable) to the stimulator (20)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a stimulator and conductor as taught by Taylor in order to provide stimulation to the cochlea accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,
Le as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of an OCT imaging sensor (at least fig. 1 (18) and corresponding disclosure. Examiner notes in the modified system the electrodes would necessarily be disposed at the exterior surface of the housing accordingly).

Regarding claim 13,

Taylor appears to teach the conductor integrated into a sheath of the cochlear implant (at least fig. 1 (14). 
Nonetheless, It would have been obvious to a person having ordinary skill in the art before the effective filing date to have integrated the conductor of Taylor into the Sheath of Le in order to secure the conductor to the imaging probe when guiding the stimulator to the auditory nerve. 
	
Regarding claim 14,
	Le, as modified, teaches the elements of claim 10 as previously stated. Le further teaches wherein the optical waveguide is disposed within a first lumen of the sheath ([0110] which discloses the imaging probe may be moved along the inside of the sheath (20). Examiner notes imaging probe is necessarily in a lumen of the sheath in order to move as disclosed). 
	Le, as modified, fails to explicitly teach a second lumen in the sheath (20) and wherein the conductor of Taylor is disposed within the second lumen.
	It appears the conductor of Taylor would require a lumen in order to be placed within the sheath.
	Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second lumen in the sheath and disposing the conductor within a second lumen of the sheath in order to hold the conductor in place accordingly. Such a modification amounts to merely a duplication of parts (e.g. lumens) rendering the claim obvious (MPEP 2144.04).

Regarding claim 18,

Emitting light (at least fig. 1 (4) and corresponding disclosure. [0100] which discloses a laser source inputs light) into a proximal end of an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure) toward a distal end of the optical waveguide (128 and 180) that is coupled to an optical probe (1) inserted into the ear canal, the optical imaging probe (1) comprising:
an optical element (at least fig. 3 (134) and corresponding disclosure) coaxially aligned with a central axis of the distal end of the optical waveguide (128 and 180), 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28)) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3), 
and the optical element (134) being disposed within a housing (at least fig. 3 (1) and corresponding disclosure. Examiner notes the probe is a housing in its broadest reasonable interpretation)

causing the optical imaging probe (1) to emit light (at least fig. 3 (28) and corresponding disclosure) received from the distal end of the optical waveguide toward an interior of the ear canal ([0101] which discloses output light from imaging probe 1 impinges onto a tissue within a patient. 
causing the optical imaging probe (1) to receive reflected light from the ear canal ([0101] which discloses the reflected light from the tissue is then captured by the probe) and transmit the reflected light toward a proximal end of the optical waveguide (128) ([0101] which discloses the reflected light is transmitted by the optical waveguide back to module 3); 
receiving, using an optical coherence tomography system (at least fig. 1 (7) and corresponding disclosure), the reflected light from the optical imaging probe (1)
generating a two dimensional image of a portion of the ear canal surrounding the optical probe based on the reflected light received from the optical imaging probe ([0101] which discloses reconstructing (i.e. generating) an image. Examiner notes the image would be a two dimensional image of a portion of the ear canal); and
causing the two dimensional image of the portion of the ear canal surrounding the optical probe to be presented ([0101] which discloses displaying the image for user’s viewing).
		the two dimensional image being indicative of a radial distance between an outer surface of the optical probe and a wall of the ear canal (Examiner notes the image is necessarily indicative of a radial distance between an outer surface of the optical probe and a wall of the ear canal since the light projection is a radial projection used for imaging).

	While Le teaches imaging the ear canal, Le does not explicitly teach imaging the cochlea by inserting the optical probe into the cochlea through the round window of the cochlea. 
Taylor, in a similar field of endeavor involving optical Coherence Tomography, teaches inserting an optical probe (at least fig. 1 (12) and corresponding disclosure) into the cochlea through the round 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Le to include imaging the cochlea as taught by Taylor in order to assist in guiding a cochlear implant to the cochlea ([0003]).

Regarding claim 19,
Le, as modified, teaches the elements of claim 18 as previously stated. Taylor further teaches further comprising causing a series of two dimensional images (at least fig. 5 (34 and 35)) to be generated based on reflected light received from the optical probe in which the optical probe is near the cochlear wall (35) and when the optical probe is far from the wall (35).
One of ordinary skill would have recognized the near and far images being taken during an insertion or an extraction of the optical probe (12).  

Regarding claim 20,
Le, as modified, teaches the elements of claim 19 as previously stated. Le further teaches further comprising generating a three-dimensional reconstruction of the scala tympani of the cochlea based on the series of two dimensional images ([0034] which discloses combining the images (34 and 35) to form (i.e. reconstruct) a 3-dimensional image of the cochlea up to the first turn. [0029] which discloses the OCT images are of the interior surface of the scala tympani).

Regarding claim 22,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches inserting the optical probe to at least 180 degrees into the cochlea measured from the round .
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 10 above and further in view of Mclaughlin et al. (US 20120287420 A1), hereinafter Mclaughlin. 
Regarding claim 12,
Le, as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of an OCT imaging sensor (18)). Examiner notes in the modified system the electrode would necessarily be disposed at an exterior surface of the housing of Le accordingly). 
Le, as modified, fails to explicitly teach wherein the stimulator (20) comprises an optrode.
McLaughlin, in a similar field of endeavor involving neural stimulation, teaches an optrode for stimulating neural activity ([0007] which discloses an optrode for optically and electrically stimulating neural activity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optrode as taught by Mclaughlin in order to optically and electrically stimulate and record neural activity accordingly ([0007]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kuroiwa (US 20080260342 A1), hereinafter Kuroiwa. 
Regarding claim 16,

Le fails to explicitly teach wherein the drive shaft surrounds the waveguide.
Kuroiwa, in a similar field of endeavor involving optical probes, teaches a driveshaft (at least fig. 10B (17) and corresponding disclosure) coupled to the optical element (15) and surrounding an optical waveguide (12) (at least fig. 10B) such that rotation of the driveshaft causes the optical waveguide (12) and the optical element (15) to rotate ([0082] which discloses as the flexible shaft is rotated, the optical fiber (12) and prism (15) are also rotated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Le as currently modified to include a driveshaft as taught by Kuroiwa in order to rotate the optical waveguide accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Hereen et al. (US 20140333978 A1), hereinafter Hereen.
Regarding claim 17,
Le teaches the elements of claim 1 as previously stated. Le further teaches further comprising a micromotor ([0196] which discloses motor 402 may be implemented inside of the probe) coupled to the optical element, wherein the micromotor (402) is configured to rotate the optical element within the housing ([0147] which discloses a motor system for rotating an optical waveguide inside the imaging 
Le fails to explicitly teach wherein the micromotor is configured to rotate the optical element within the housing without rotating the optical waveguide.
Hereen, in a similar field of endeavor involving optical scanning probes, teaches a micromotor (at least fig. 5 (30) and corresponding disclosure) coupled to a prism (at least fig. 5 (64) and corresponding disclosure), wherein the micromotor (30)  is configured to rotate the prism (64) without rotating an optical waveguide (at least fig. 5 (40) and corresponding disclosure) ([0023] which discloses moving system 30 is coupled to and rotates only prism 64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include a micromotor as taught by Hereen in order to reduce the amount of power required to perform the rotation of the light. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 1 above and further in view of NPL Gonzalez-Calle et al. (“Evaluation of Effects of Electrical Stimulation in the Retina with Optical Coherence Tomography”), hereinafter Calle.  
Regarding claim 21,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches 

And generating a two dimensional image of the cochlea using light received ([0101] which discloses reconstructing (i.e. generating) an image [0101] which discloses the reflected light from the tissue is then captured by the probe. Examiner notes the image would necessarily use the light received (i.e. captured) and would necessarily be an image of the cochlea).
Le, as currently modified, fails to explicitly teach causing stimulation to be provided a portion of the auditory nerve of a subject via a stimulator.
Taylor further teaches causing stimulation to be provided a portion of the auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated);  via a stimulator (at least fig. 1 (20) and corresponding disclosure) position proximate to the optical probe (12) (examiner notes in the modified system the stimulator would necessarily be positioned proximate at least a portion of the optical probe of Le)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include causing stimulation as taught by Taylor in order to stimulate the auditory nerve accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Le, as currently modified, fails to explicitly teach causing the stimulation concurrently with causing the optical imaging probe to emit light.
It would have been obvious to a person having ordinary skill in the art to have continued imaging during stimulation in order to ensure the stimulation was being provided to the correct location and to visualize the effects of the stimulation. 

Associating a two dimensional image of the cochlea generated using light received proximate to the point in time with the stimulation.
Calle, in a similar field of endeavor involving optical coherence imaging, teaches 
Causing stimulation (Abstract which discloses electrical stimulation to the Retina) to be provided to a portion of a subject via a stimulator (pg. 3 which discloses a stimulating electrode was advanced inside the eye until visible by the OCT system) and concurrently causing an OCT probe to acquire images (at least fig. 4 which discloses OCT images during electrical stimulation and pg. 3 which discloses OCT images were acquired every 2 minutes during stimulation). 
recording a point in time at which stimulation was provided (at least fig. 4 and corresponding disclosure. Fig. 4 depicts a point in time at which stimulation was provided (i.e. at 20 min during stimulation)); and 
Associating a two dimensional image generated using OCT to the point in time with the stimulation (at least fig. 4 and corresponding disclosure. Examiner notes the middle image is a two dimensional image which has been associated with the point in time (20 min)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include recording a point in time at which stimulation was provided and associating a two-dimensional image with the stimulation in order to ensure the stimulation was working properly and was properly located within the ear accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
35 U.S.C. 112(f)
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
For example, applicant argues that “’optical element’ is not a generic placeholder for the term means. Applicant notes that Examiner only alleged that the term ‘element’ is a generic placeholder, and did not explain why an ‘optical element’ is a generic placeholder” (REMARKS pg. 8). Examiner respectfully disagrees in that the adjective “optical” is vague and generic in itself and does not add any structural significance to the generic placeholder “element”. For these reasons, the 112(f) interpretation of claims 1 and 18 remains.

35 U.S.C. 112(b)
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
Applicant further argues “one of ordinary skill in the art would know what ‘generally annular-shaped’ means in the context of claim 9” (REMARKS pg. 9). Examiner respectfully disagrees in that “generally annular-shaped” is indefinite for using the relative term “generally” to define an annular-shaped profile. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, it has been interpreted to mean any profile which would appear to be in a circle. One cannot quantify the amount to which something is annular-shaped, thus, a person having ordinary skill in the art would not have recognized what “generally annular-shaped” means. For these reasons, the 35 U.S.C. 112(b) rejection of the limitation “generally annular-shaped” of claim 9 remain. 
Applicant further argues “applicant respectfully submits that the claims do not include any ‘limitation further defining the controller.’ For example, there is only a single recitation of ‘controller’ in 
New 112(b) rejections necessitated by amendment.
For example, Claims 11 and 12 are now indefinite due to the limitation of the housing being narrowed to a housing disposed within the sheath.	

35 U.S.C. 102/103 rejections
Applicant's arguments filed 04/22/2021 with respect to the optical waveguide have been fully considered but they are not persuasive.
For example, applicant argues “applicant submits that tube 180 in Le is not an optical waveguide. As shown in fig. 3, the tube 180 surrounds cladding 140 of optical waveguide 128, and is not used to transmit light righter only optical waveguide 128 is used to transmit light “ (REMARKS pg. 11. Examiner respectfully disagrees in that the tube 180 as well as the optical waveguide 128 in combination with the optical waveguide have been interpreted as the optical waveguide as they are both used in the transmission of light from the proximal end to the distal end of the waveguide. Furthermore, paragraph [0154] of Le discloses the tube may be considered to be part of an optical cable (i.e. waveguide) that includes the optical fiber core).

Regarding claim 18, Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
For example applicant argues “Taylor uses an OCT beam that is directed axially forward from a tip of the optical fiber sensor 18, which is used to determine the forward distance between the end of the stylus and the wall of the scala tympani. Applicant respectfully submits that the probe of Le cannot be used to determine a forward distance to the wall of the Scala tympani” (REMARKS pg. 14). Examiner respectfully disagrees in that Taylor explicitly teaches the OCT distance sensor emits one or more laser beams from the side ([0028]), thus the combination of Taylor and Le is proper in that the system of Taylor may use an OCT sensor which passes lasers orthogonally (i.e. from the side) such as that taught by Le.
Applicant further argues “the probe of Le is incompatible with the cochlear implant insertion technique of Taylor because the stylus and cochlear implant would block the field of view of the probe Le” (REMARKS pg. 14). Examiner respectfully disagrees in that Taylor explicitly teaches the fiber end may be cleaved or polished to provide a forward or side looking beam [0027] and further the beam from OCT distance sensor may pass from the side through the implant to the wall of the scala tympani ([0028]), thus the field of view of the probe of Le would not be blocked by the implant nor the stylet. 
For these reasons, the 103 rejection of claim 18 is maintained. 

Regarding claim 2, Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. For example, applicant argues a conventional cladding is not an optical fiber trench. Examiner respectfully disagrees in that the clad layer of Le is a refractive index trench in its broadest . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793